Citation Nr: 9933234	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of facial 
trauma.

2. Entitlement to service connection for residuals of an 
injury to the eyes.

3. Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1956 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1996, by 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held in Atlanta, Georgia, 
on September 15th, 1999, before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing.

The Board further notes that the appellant, in a statement 
dated in December 1997, raised the issue of entitlement to 
service connection for a lung condition due to tobacco use.  
This claim is not considered to be inextricably intertwined 
with any of the issues currently on appeal and because it has 
not been developed, adjudicated or certified for appeal it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1. The appellant's service medical records are unavailable 
and are presumed destroyed in the fire at the National 
Personnel Records Center in 1973.

2. The first medical evidence of record of any of the claimed 
disaibilities is dated from 1981, approximately 22 years 
after service discharge.

3. A VA physician in August 1996 noted that the appellant 
reported a history of pneumonia while in service and 
indicated that he had no residuals at the present time.

4. A private physician who initially saw the appellant in 
1981 wrote in June 1997 that the appellant reported having 
"sustained trauma to the left eye and orbit during 
military service; the physician, noting that VA records 
and military record prior to 1973 were not available to 
him, indicated that the appellant's left eye problem "may 
possibly be related to an injury when he was in the 
military service many years ago."

5. In August 1997, a private physician diagnosed episodic and 
recurrent bouts of bronchitis/pneumonia which are most 
likely related to his episodes of pneumonia in the past; 
he noted that the apellant reported "severe pneumonia 
which he acquired in the service."

6. In September 1997, a private physician indicated that he 
first saw the appellant in 1997 and that it was his best 
judgment that the appellant's injuries, reported by the 
appellant as due to a beating by Turkish soldiers in 1958 
during service, were the cause of his ocular difficulties.

7. In August 1998, a private physician indicated that the 
appellant's left eye impairment is completely compatible 
with a history of trauma dating back many years.

8. There is no objective evidence of record showing the 
presence of the claimed disabilities during service or 
from 1959 until 1981.

9.   There is no continuity of symptoms or treatment since 
service indicating that a 
      chronic disorder developed during service related to a 
current disbility.



CONCLUSION OF LAW

Chronic disability attributable to facial trauma, injury to 
the eyes and pneumonia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claims for 
service connection for residuals of facial trauma, injury to 
the eyes and residuals of pneumonia are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The private medical 
evidence of record relating the presence of current ocular 
problems to injuries sustained during service, as well as the 
opinion relating recurrent bronchitis/pneumonia to the 
reported episodes of recurrent pneumonia during service, 
viewed in light of the appellant's testimony to that effect 
are deemed sufficient to render these claims plausible and to 
meet the threshold pleading requirement of a well grounded 
claim.  In view of the above and low evidentiary threshold 
for well grounded claims, the Board also concludes that the 
contentions regarding facial trauma during service, which is 
alleged to be the source of the eye disability, are 
sufficient to well ground the claim for service connection 
for facial trauma.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for residuals of facial trauma, injuries to the eyes and 
residuals of pneumonia is not warranted.

The appellant's contentions and testimony regarding a history 
of injuries sustained during service including lacerations of 
the face and trauma to the eyes as well as recurrent episodes 
of pneumonia have been carefully considered by the Board 
particularly in light of the fact that the appellant's 
service medical records are not available and presumed 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, while the potential evidence regarding the 
appellant's claims, which is presumed to have been documented 
within those records is generally significant in the analysis 
of entitlement to service connection, the Board finds that 
the determinative factor in this case is the lack of any 
objective evidence from 1959 to 1981, a period of 
approximately 22 years for which there is no documentation 
regarding any of the appellant's disabilities at issue.  

When viewed in light of the regulatory guidance set forth in 
38 C.F.R. § 3.303(b) noted above, even assuming the incidents 
occurred as reported by the appellant and that he sustained 
facial and eye injuries as well as recurrent episodes of 
pneumonia during service, the element of continuity of 
pertinent symptomatology is necessary to support the 
relationship between any current pathology and the reported 
incidents during service.  In an effort to meet this 
requirement, the appellant has submitted various private 
physician statements which essentially conclude that the 
appellant's current eye problems are consistent with his 
reported injuries and that the respiratory disorder is most 
likely related to episodes of pneumonia in the past; however, 
these reports can only be based upon the appellant's reported 
history in the absence of any objective documentation during 
service or for many years thereafter.  As a consequence, they 
go no further than the appellant's own testimony with respect 
to a nexus between any current pathology and service.  
Although the appellant's wife testified at a hearing before a 
Hearing Officer in April 1997, that the appellant had eye 
symptoms in 1960 and indicated that the appellant reiterated 
the circumstances surrounding his reported injuries during 
service at that time, this testimony is deemed to be 
outweighed by the absence of any objective evidence from 1960 
to 1981. 

As noted above, the Board finds the lack of evidence from 
service discharge until 1981 to be the deciding factor in 
this case.  In this regard, the Board notes that the private 
treatment reports dated in 1981 reflect reports of 
spontaneous hemorrhages in the eye for the "last four 
years," and in July 1981 the physician suggested that, while 
he was not certain what caused the appellant's hemorrhage, it 
was possible that it was due to a manifestation of Eale's 
disease.  These reports, which are the first documented 
evidence of treatment for any of the disabilities at issue, 
do not provide any basis to relate any finding therein to the 
appellant's period of service or to the presence of any long-
term ongoing disorders.  Furthermore, although the private 
physician in August 1998 indicated that the clinical 
appearance of the appellant's left eye was completely 
compatible with a history of trauma dating back many years, 
as noted above, this finding of consistency is again offered 
in the context of the appellant's unsupported history of 
trauma during service.  The physician's comment regarding the 
appellant's condition being compatible with a history of 
trauma dating back many years, while approaching the missing 
element of a medical nexus, still leaves the analysis wanting 
for some additional objective finding beyond the appellant's 
reported history which is contemporaneous with service or 
shortly thereafter to complete the relationship and support 
entitlement to service connection.

Although a private physician noted in August 1997 that it was 
his impression that the appellant's respiratory disorder was 
most likely related to his episodes of pneumonia in the past, 
this opinion was clearly based upon the appellant's 
unsupported history of suffering from severe pneumonia during 
service in 1958 and 1959 with recurrent bouts requiring 
antibiotics from time to time thereafter.  

In conclusion, the Board finds that while the reported trauma 
during service may be conceded on the basis that the 
appellant's service medical records were destroyed, it is the 
lack of documented findings from service discharge until 1981 
which weighs against his claim.  The undersigned believes 
that if a significant chronic disability was present during 
service to include facial lacerations, there certainly would 
be some form of objective confirmation after service 
discharge, somewhat contemporaneous with that timeframe, to 
support the presence of chronicity during service.  Given the 
length of time from discharge until the first documented 
evidence of the disabilities at issue in this case, the Board 
finds that the appellant's claims fail not only due to the 
lack of evidence of an inservice chronic disability, but 
also, and more importantly in this case, due to the lack of 
evidence to support the contentions of continuity of 
symptomatology such to meet the regulatory requirement of 38 
C.F.R. § 3.303(b).  

Accordingly, in view of the above, the preponderance of the 
evidence is found to be against the appellant's claims for 
service connection for residuals of facial trauma, residuals 
of injuries to the eyes and residuals of pneumonia.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

